DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hu et al. [US 2018/0300434 A1].

Regarding claims 1, 14 and 15, Hu et al. discloses a method (Figs. 1-13) / a non-transitory computer program product comprising computer readable instructions therein (claim 21) of extracting a feature from a data set associated with a semiconductor manufacturing process (408-416), the method comprising: 
iteratively extracting a feature (paragraph [0121]) from the data set based on a visualization (paragraph [0045]) on a display by a computer system (paragraph [0018]) of a residual pattern comprised within the data set (as shown in Figs. 1-13), wherein the feature is distinct from a previous feature extracted in a previous iteration, and the visualization of the residual pattern uses the previous feature (paragraph [0205]).

Regarding claims 2 and 16, Hu et al. discloses wherein the extracting the feature comprises receiving user input from a user provided with the respective visualization (paragraphs [0209]-[0211]).

Regarding claims 3-5 and 17, Hu et al. discloses further comprising modifying the data set by: visualizing the data set to provide a clean-up visualization; and removing a feature from the data set based on the clean-up visualization, wherein the removing the feature comprises receiving user input based on viewing the clean-up visualization, wherein the removing the feature based on the clean-up visualization comprises updating nodes and edges on a graph representation of the data set (paragraphs [0209]-[0211]).

Regarding claims 6 and 18, Hu et al. discloses further comprising performing feature selection using the previous feature to exclude use of the feature in providing the visualization (paragraph [0205]).

Regarding claims 7 and 19, Hu et al. discloses wherein the iteration is repeated until no residual pattern is found to be relevant (paragraph [0205]).

Regarding claims 8-11, Hu et al. discloses wherein the data set comprises attribute data and target data, further comprising determining whether there are one or more relevant residual patterns using a statistical test to determine if patterns in the attribute data correlates to target data, wherein the visualizing the data set using the previous feature comprises showing one or more residual patterns of the attribute data that are relevant to the target data, wherein the attribute data comprises context data related to the semiconductor manufacturing process and the target data comprises performance data related to the semiconductor manufacturing process (paragraphs [0024] and [0031]).

Regarding claims 12, 13 and 20, Hu et al. discloses wherein visualizing the data set using the previous feature comprises adding cluster constraints to the data set, based on the previous feature, wherein visualizing the data set using the previous feature comprises defining conditional probabilities conditioned on the previous feature (paragraphs [0117]-[0121]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEORAM PERSAUD whose telephone number is (571)270-5476. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEORAM PERSAUD/Primary Examiner, Art Unit 2882